   Case 1:19-cr-00410-TWT-CCB Document 53 Filed 11/04/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION



UNITED STATES OF AMERICA,
                                         CRIMINAL FILE NO.
            v.                           1:19-CR-410-TWT
HAKIM AMAL ARCHIBLE,
   Defendant.


                                     ORDER

       This is a criminal action.    It is before the Court on the Report and

 Recommendation [Doc. 48] of the Magistrate Judge recommending denying the

 Defendant’s Motion to Dismiss [Doc. 38]. The Court’s Order of January 31,

 2020 setting the case for trial on April 6, 2020 and excluding the time in the

 interests of justice was for the purpose of allowing the parties adequate time

 to prepare for trial and to accommodate the Court’s trial schedule. The

 Defendant’s Objections to the Report and Recommendation are overruled. The

 Court approves and adopts the Report and Recommendation as the judgment

 of the Court. The Defendant’s Motion to Dismiss [Doc. 38] is DENIED.

       SO ORDERED, this 4 day of November, 2020.



                                 /s/Thomas W. Thrash
                                 THOMAS W. THRASH, JR.
                                 United States District Judge

 T:\ORDERS\USA\19\19cr410\r&r.docx
